DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this Office Action.
Claims 1-20 are new.

Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cariou et al. (US 2019/0306685 A1 supported by provisional 62/687129; citations are to the provisional specification and drawings).


a transceiver configured to transmit and receive wireless communications; and one or more processors communicatively coupled to the transceiver (See Fig. 5 user device with components and for description of components see paragraphs [0073-0076]) and configured to:
receive, from an access point, a trigger frame that identifies a resource unit (RU) allocated to the electronic device for transmitting infrastructure traffic to the access point (See Fig. 1 #140 Trigger frame and see Fig. 2 “Trigger Frame to STA 1-2” and respective uplink “Data” resource units intended for infrastructure (AP); and see paragraph [0010], “The trigger frame may allow wireless stations (STAs) solicited by the trigger frame to perform time synchronization and frequency synchronization so that simultaneous uplink (UL) transmissions do not interfere with each other… The trigger frame may allow the UL traffic to be scheduled by the wireless access point (AP) managing channel access in place of STAs”);
determine, based at least on an RU usage policy, whether to use the allocated RU to transmit peer-to-peer (P2P) traffic to a second electronic device or infrastructure traffic to the access point (Per applicant’s specification, RU usage policy includes “a size of infrastructure traffic queued or P2P traffic queued” as well as RU allocation details including duration of RU allocation as described in applicant’s specification at paragraphs [0005] and [0029]; and [Cariou] teaches using a trigger frame to indicate TD P2P operation in paragraph [0036], “In one embodiment, a triggered P2P system may define a trigger frame that may open a TD TxOP to the P2P link right at the end of the frame carrying the trigger and define the maximum end time of the TxOP”; and the TD operation is triggered in an adaptive way based on buffer reports or TD TxOP duration requests, see paragraph [0047], “In one embodiment, a triggered P2P system may define the mode of operation: Periodic or aperiodic: if periodic, the AP will trigger the TD STA in a regular manner (for instance with TWT). If aperiodic, the AP will trigger the TD ST A in an adaptive way based on the buffer reports, or TD TxOP duration requests”); and
transmit, using the transceiver, the P2P traffic to the second electronic device utilizing the allocated RU based on the determination (See Fig. 3 for TD P2P Mode STA -> Peer where TD STA sends TD Data to TD Peer in the transmit opportunity (TxOP) based on TD TxOP trigger; and see paragraph [0014]).

In regards to claim 2, Cariou teaches the electronic device of claim 1, wherein the one or more processors are further configured to:
receive a first indication from the access point of a peer-to-peer (P2P) concurrency capability (see trigger frame in claim 1 and Fig. 4 #402-404 and paragraph [0069], “At block 402, a device (e.g., the user device(s) 120 and/or the AP 102 of FIG. 1) may cause to set a capability bit in a high efficiency capability element to indicate a peer-to-peer trigger frame” and paragraph [0070], “At block 404, the device may cause to send the high efficiency capability element to one or more station devices”); and
transmit a second indication to the access point that the electronic device is capable of P2P operation using uplink (UL) multi-user (MU) communications (see claim 1 for trigger frame relating to UL MU and can also be enhanced to indicate a P2Ptrigger frame as shown above, and see paragraph [0071], “At block 406, the device may identify one or more responses from the one or more station devices indicating support for the peer-to-peer trigger frame”).

In regards to claim 3, Cariou teaches the electronic device of claim 2, wherein the one or more processors are further configured to:
transmit a buffer status report (BSR) to the access point that indicates a presence of second P2P traffic; and receive a second trigger frame based at least in part on the BSR, wherein the second trigger (see paragraph [0046] for BSR control field in response; and for second trigger after request response see paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA’s buffer reports for the TID that represents the P2P traffic. A STA can also send a TD request frame to its serving AP to ask if it can operate in the TD mode”).

In regards to claim 4, Cariou teaches the electronic device of claim 1, wherein the P2P traffic uses a Neighbor Awareness Networking (NAN) protocol (paragraph [0065], “(it is assumed that the P2P STAs would discover themselves with NAN for instance)”), an Apple Wireless Direct Link (AWDL) protocol, or a WiFi Direct protocol (paragraph [0011], “The IEEE 802.11 standard also supports peer-to-peer (P2P) traffic between STAs (e.g., Tunneled Direct Link Setup (TDLS), P2P/Wi-Fi Direct) where one of the STA may initiate transmission to another STA directly (e.g., not via the AP)”).

In regards to claim 7, Cariou teaches the electronic device of claim 1, wherein the RU usage policy is based at least on a size of: infrastructure traffic queued or P2P traffic queued (based on buffer reports including P2P traffic, see paragraph [0047], “In one embodiment, a triggered P2P system may define the mode of operation: Periodic or aperiodic: if periodic, the AP will trigger the TD STA in a regular manner (for instance with TWT). If aperiodic, the AP will trigger the TD ST A in an adaptive way based on the buffer reports, or TD TxOP duration requests”; and see paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA’s buffer reports for the TID that represents the P2P traffic”).

In regards to claim 9, Cariou teaches the electronic device of claim 1, wherein the RU usage policy is based at least on a modulation and coding scheme (MCS) of the RU allocation, or a duration of (based on Td TxOP duration, see paragraph [0047], “In one embodiment, a triggered P2P system may define the mode of operation: Periodic or aperiodic: if periodic, the AP will trigger the TD STA in a regular manner (for instance with TWT). If aperiodic, the AP will trigger the TD ST A in an adaptive way based on the buffer reports, or TD TxOP duration requests”;.

In regards to claims 18-20, they are rejected for the same reasoning as claims 1-3 respectively as they are analogous in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. in view of Seok et al. (US 2019/0045537 A1).

(See claim 1 and Fig. 3 “TD ACK”).
Cariou does not disclose use a block acknowledgement request (BAR) to poll the acknowledgement.
Seok teaches using a block acknowledgement request (BAR) to poll an acknowledgement (BA can be used for acknowledgement in peer to peer (p2p) communications, see paragraph [0031], “In some embodiments, stations may transmit and receive frames using block acknowledgment. Specifically, an AP may transmit a block acknowledgement request (BAR) frame to a station. In response, the station may transmit, to the AP, a single block acknowledgement (BA) frame acknowledging receipt of one or more frames. Alternatively, a wireless station can send a block acknowledgment request (BAR) to an AP. In some embodiments, a single BA frame may be solicited in any/all of uplink (UL), downlink (DL), and peer-to-peer transmissions, as well as in unicast and multicast transmissions”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou which teaches an acknowledgement for the P2P traffic transmitted utilizing the allocated RU to further include using a block acknowledgement request (BAR) to poll the acknowledgement such as taught by Seok in order that “Because multiple frames can be acknowledged in a single BA frame, block acknowledgment often improves reliability and media access control (MAC) efficiency for a wireless communication protocol” (see paragraph [0005]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. in view of Shirali et al. (US 2017/0332385 A1).

(see claim 1 and 7 for infrastructure traffic or P2P traffic queued and paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA's buffer reports for the TID that represents the P2P traffic”; and for TID see paragraph [0046], “The TID that will be used by the TD STA to indicate buffer reports that relate to the P2P traffic to its peer STA, in QoS control or buffer status report (BSR) A-control fields”).
Although Cariou discloses wherein the RU usage policy is based at least on: infrastructure traffic or P2P traffic relating to a TID as shown above, Carious does not disclose based at least on infrastructure traffic priority of P2P traffic priority.
Shirali discloses wherein a TID relates to traffic priority for infrastructure traffic or P2P traffic (see paragraph [0049], “In addition, the term "Traffic Identifier (TID)" refers to a traffic classification indicating the relative priority level of the traffic, and the term "access category" refers to data that may be queued together or aggregated according to priority level. Thus, as used herein, the terms "TID," "access category," and " priority level" may be used interchangeably”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou which teaches the RU usage policy is based at least on: infrastructure traffic or P2P traffic relating to a TID to further include wherein the TID relates to traffic priority for traffic such as taught by Shirali in order that “the priority level may be based at least in part on quality of service (QoS) parameters, delay requirements, one or more access categories associated with the queued UL data, or one or more TIDs associated with the queued UL data. Thus, the RU allocation scheme may be based on the priority level of the queued UL data in the first STA” (see paragraph [0008]).

8 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. in view of Das et al. (US 2007/0258365 A1).

In regards to claim 8, Cariou teaches the electronic device of claim 1, wherein the RU usage policy is based at least on queuing for: infrastructure traffic or P2P traffic (see claim 1 and 7 for infrastructure traffic or P2P traffic queued and paragraph [0061], “If the mode of operation is aperiodic, the AP should transmit the trigger to open a TD TxOP for the TD STA based on the STA's buffer reports for the TID that represents the P2P traffic”).
Although Cariou discloses wherein the RU usage policy is based at least on queuing for: infrastructure traffic or P2P traffic as shown above, Carious does not disclose based on at least on a maximum queuing time for: infrastructure traffic or P2P traffic.
Das teaches delay information with regards to queuing including a maximum queuing time for infrastructure traffic or P2P traffic (see paragraph [0110], “Delay information can, in some embodiments, does take one of the following two forms. (1) The maximum queuing delay across each of the packets in the WT's queue. In the case where the WT has multiple queues, each for a different traffic flow, the maximum could, in some embodiments, be computed across the packets in one or more queues. Note that each of these queues could represent traffic with different QoS requirements”; and see paragraph [0006], “A base station uses received backlog information including received delta reports from wireless terminals in determining scheduling of uplink traffic channel segments”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou which teaches wherein the RU usage policy is based at least on queuing for: infrastructure traffic or P2P traffic to further include being based on a maximum queuing time for .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. in view of Liu et al. (US 2016/0165653 A1).

In regards to claim 10, Cariou teaches an electronic device, comprising: a transceiver configured to transmit and receive wireless communications; and one or more processors communicatively coupled to the transceiver (See Fig. 5 user device with components and for description of components see paragraphs [0073-0076]) and configured to: 
establish one or more peer-to-peer (P2P) connections (See Fig. 3 and STA using TxOP for transmissions with at least one peer STA, see paragraph [0014], “In one embodiment, a triggered P2P system may provide for the definition of one or more 802.11 negotiation frames to setup the TD P2P operation. The TD P2P operation is of a TxOP given to a STA by its serving AP (through a trigger) such that the STA may use it for P2P/direct transmissions with another peer STA”);
one or more identifiers corresponding to one or more respective peer devices (see paragraph [0058], “In addition, the negotiation could include indications whether the participating ST A can/is willing to participate in MU TD TxOPs, and or any other parameters that may influence TD TxOP parameters. The frames could also include the AID or MAC address of the peer STA if needed”), and 
one or more RU allocations with decoding parameters corresponding to the one or more identifiers, wherein the one or more peer devices are associated with the one or more established connections (see paragraph [0036], “In one embodiment, a triggered P2P system may define a trigger frame that may open a TD TxOP to the P2P link right at the end of the frame carrying the trigger and define the maximum end time of the TxOP. Further, the trigger frame may assign the TD TxOP ownership to one or multiple TD STAs. The trigger frame may also define specific parameters if needed for operation during the TD TxOP”); and
decode frames of the RU allocations using corresponding decoding parameters (see Fig. 3 “TD Data” and “TD ACK” for TxOP, and see parameters above in paragraph [0036] as well as paragraph [0018], “In one embodiment, a triggered P2P system may define the protocol to apply the parameters of the TD TxOP operation to the TD STA and the peer STA (to ensure the peer STA follows the agreed parameters, for instance with the peer ST A not being allowed to access the channel to transmit to the TD ST A).
While Cariou teaches one or more identifiers and one or more RU allocations with decoding parameters as shown above, Cariou does not disclose populate a P2P resource unit (RU) mapping table that includes the one or more identifiers and one or more RU allocations with decoding parameters.
Liu teaches populate a P2P resource unit (RU) mapping table that includes the one or more identifiers and one or more RU allocations with decoding parameters (see common datapath schedule or datapath base schedule for multiple devices in paragraph  [0190], “In some embodiments, an algorithm to determine the datapath channel/time allocation may be a distributed algorithm that may be executed by each NAN device. The distributed algorithm may ensure that both devices determine a set of common channel/time slots in subsequent DW intervals in which the two devices may exchange data. In other words, the distributed algorithm may ensure that the devices determine a common channel/time slot to establish the datapath (e.g., a datapath schedule or datapath base schedule)… datapath update frames or information elements piggybacked in data frames may be used to negotiate and update the datapath channel/time allocation; and for including other parameters in data patch schedule see paragraph [0192], “In some embodiments, a datapath update frame (DUF) may be defined for a peer device to update its potential changes to current availability. The DUF may include, among other information, capabilities and/or operation parameter changes, timestamp for maintaining the datapath synchronization, transmission frequency of the DUF, and/or change effective time or duration to new change”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to create the invention of Cariou which teaches one or more identifiers and one or more RU allocations with decoding parameters to further include populating a datapath schedule that includes the various information needed to establish a common data path between the peer devices such as taught by Liu in order that “When multiple NAN devices in a same neighborhood establish datapaths to provide and consume one or more services, it may be desirable to group them together and coordinate their operations in order to facilitate power efficient and low-latency MP2MP communications. According to embodiments described here, a NAN data synchronization group (NDSG), or NAN cluster, may provide synchronization at both group level and cluster level (e.g., to support concurrent service discovery and data communications) and robustness to avoid single point of failure” (see paragraph [0159]) and “Thus, when a NAN device peer pair attempts to establish a unicast datapath, each of the devices collects the peer device's current and potential future availability information. Then, the datapath's channel and time slot allocation may be determined based on both devices' availabilities” (see paragraph [0189]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD ALI whose telephone number is (571)270-1920.  The examiner can normally be reached on 11:00 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD ALI/               Examiner, Art Unit 2478                                                                                                                                                                                         
/KODZOVI ACOLATSE/               Primary Examiner, Art Unit 2478